ORDER
PER CURIAM.
Defendant Lieberman Properties, Inc. (Lieberman), d/b/a as Century Lake Partnership and Drake Realty, appeals the judgment entered by the trial court pursuant to a jury verdict finding Lieberman liable for injuries sustained by Plaintiff Jimmie Gillespie (Gillespie) from the presence of lead paint in Lieberman’s property located at 2185 East Linton in St. Louis in the amount of $1,250,000.00. Lieberman raises four points on appeal: (1) the trial court erred in denying Lieberman’s motion for judgment notwithstanding the verdict or for a new trial because Gillespie failed to make a submissible case under the common law negligence theory submitted to *293the jury; (2) the trial court erred in denying Lieberman’s motion for judgment notwithstanding the verdict or for a new trial because Gillespie submitted his case under MAI 22.05, an instruction that applies to injuries occurring in a common area, where there was no evidence that the injury to Gillespie occurred in a common area; (3) the trial court erred in refusing to submit Lieberman’s proffered instruction; and (4) the trial court abused its discretion in admitting evidence regarding the condition of another property owned by Lieberman because the evidence was legally irrelevant and prejudicial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).